Order entered June 8, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-00230-CR
                                     No. 05-18-00231-CR

                          ILONA ELISABETH SCHEEL, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F14-76584-W, F14-76585-W

                                           ORDER
       Before the Court is appellant’s June 6, 2018 first motion for extension of time to file her

brief. We GRANT IN PART the motion and ORDER appellant’s brief filed THIRTY DAYS

from the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE